Wade, J.
In order to warrant the setting aside of a verdict and judgment, on the ground that the defendant was, by reason of sickness, prevented from being present at the trial, it is incumbent upon the movant to show that he was injured by such absence, that he had a meritorious defense, and that, had he been present, there would probably have been a different result and one more favorable to him. See McCall v. Miller, 120 Ga. 268 (47 S. E. 920); Phillips v. Taber, 83 Ga. 565, 566 (10 S. E. 270); Ferrill v. Marks, 76 Ga. 21; Peacock v. Usry, 52 Ga. 354. The defendant having failed to comply with this well-settled rule, the trial judge did not abuse his discretion in denying the extraordinary motion for a new trial. Judgment affirmed.

Russell, G. J., absent.